United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTH TEXAS HEALTH CARE SYSTEM,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1901
Issued: March 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2010 appellant, through counsel, filed a timely appeal from a June 3, 2010
merit decision of the Office of Workers’ Compensation Programs denying his claim for an
employment-related emotional condition. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
emotional condition as a consequence of his accepted carpal tunnel syndrome.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On December 18, 2006 appellant, then a
25-year-old medical support assistant, filed an occupational disease claim alleging that he
developed major depression with psychotic features due to factors of his federal employment.
The Office denied this claim on July 24, 2008. On June 5, 2009 the Board reviewed appellant’s
allegations that his supervisor’s actions caused or contributed to his claim, through a difficult
relationship and the processing of his occupational disease claim and discrimination.2 The Board
found that he had not substantiated any allegations and denied the emotional condition claim.
The Board also found that appellant’s emotional condition was not due to his accepted right
carpal tunnel syndrome. The January 29, 2007 report from Dr. Moses Ramos, a Board-certified
psychiatrist, was not sufficient to meet appellant’s burden of proof. The facts and circumstances
of the case as set forth in the Board’s prior decision are incorporated herein by reference.
Following the Board’s June 5, 2009 decision, appellant submitted a report dated
October 1, 2009 from Dr. Ramos, who stated that appellant’s clinical depression was precipitated
and caused by his carpal tunnel syndrome and disability from work. Dr. Ramos stated, “This
condition of carpal tunnel syndrome was his main precipitant, aggravated by job stressors related
to his carpal tunnel syndrome. Although it is difficult to establish a causal relationship between
this disorder and his depression there is a temporal relationship….” Dr. Ramos opined that the
constant chronic pain from carpal tunnel syndrome as well as in a lack of rest resulted in a
dramatic change in patience, behavior and personality. Appellant had a significant weight gain
as well as chronic fatigue. Appellant, through his attorney, requested reconsideration on
November 16, 2009.
The Office referred Dr. Ramos’ report to the district medical adviser. On March 9, 2010
the district medical adviser stated that there was a distinction between a temporal and a causal
relationship. He stated, “A temporal relation is one that occurs at the same time as another
incident. A temporal relationship does not a causal relationship make. In my opinion, pain can
be depressing, but carpal tunnel syndrome, in and of itself, does not cause a major depression
with psychotic features.”
The Office found a conflict in medical opinion between Dr. Ramos and the Office
medical adviser. On March 25, 2010 it referred appellant to Dr. Andrew Brylowski, a Boardcertified psychiatrist, to resolve the conflict of medical opinion. In an April 8, 2010 report,
Dr. Brylowski reviewed psychiatric testing and set fourth findings on examination. He noted
that appellant had a tendency toward exaggeration of current emotional problems as well as
severe personality disorder. Dr. Brylowski diagnosed undifferentiated somatoform pain
disorder. He advised that carpal tunnel syndrome could not cause a major depressive disorder
with psychotic features. Dr. Brylowski found that pain complaints or the side effects of pain
medication could not reasonably be supported as leading to appellant’s major depressive
disorder. He stated that appellant’s objective neuropsychiatric measures were consistent with
significant psychotic symptomatology or significant exaggeration of psychopathology and a
significant personality disorder. Dr. Brylowski concluded, “In short, carpal tunnel syndrome in
2

Docket No. 08-2273 (issued June 5, 2009).

2

general does not cause a major depressive disorder with psychotic features in this case, in
reasonable medical probability, cannot cause major depressive disorder with psychotic features.”
By decision dated June 3, 2010, the Office reviewed the merits of appellant’s claim and
denied modification of its prior decision.
LEGAL PRECEDENT
Under the Act,3 a claimant has the burden of establishing by the weight of the reliable,
probative and substantial evidence that the condition or disability for which he claims
compensation was caused or adversely affected by employment factors.4 The general rule
respecting consequential injuries is that, when the primary injury is shown to have arisen out of
and in the course of employment, every natural consequence that flows from the injury is
deemed to arise out of the employment, unless it is the result of an independent intervening
cause, which is attributable to the employee’s own intentional conduct.5 The subsequent injury
is compensable if it is the direct and natural result of a compensable primary injury.6
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factor
identified by the claimant.7
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist. Section 8123(a) of the Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination and resolve the conflict of medical evidence.8 This is called a referee examination
and the Office will select a physician who is qualified in the appropriate specialty and who has
no prior connection with the case.9

3

Supra note 1.

4

N.M., Docket No. 08-2081 (issued September 8, 2009); Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

Albert F. Ranieri, 55 ECAB 598 (2004).

6

Id. See Carlos A. Marrero, 50 ECAB 117 (1998).

7

Michael S. Mina, 57 ECAB 379 (2006).

8

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

9

R.C., 58 ECAB 238 (2006).

3

The opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, will be given special weight.10
ANALYSIS
The Office accepted that appellant developed right carpal tunnel syndrome as a result of
employment factors and he underwent surgery to correct this condition. Appellant contends that
he developed a major depressive disorder with psychotic features as a consequence of his
accepted right carpal tunnel syndrome
The Board has held that an emotional condition related to chronic pain and limitations
resulting from an employment injury, maybe covered under the Act.11 To establish his claim,
appellant must submit rationalized medical evidence relating his claimed emotional condition to
his accepted physical condition.12 The Board finds that the medical evidence fails to establish
his claim for an employment-related emotional condition.
Appellant’s attending psychiatrist, Dr. Ramos, found that appellant’s carpal tunnel
syndrome caused or contributed to his diagnosed emotional condition. The Office medical
adviser reviewed his report and disagreed with Dr. Ramos. The Office medical adviser stated
that the temporal relationship between appellant’s accepted physical condition and his depressive
disorder was not sufficient to establish causal relationship. Due to this disagreement between a
physician for the employee and a physician for the United States, the Office properly found a
conflict of medical opinion evidence and referred appellant to Dr. Brylowski, a Board-certified
psychiatrist, to resolve the conflict.
Dr. Brylowski examined appellant on April 8, 2010 and reviewed the results of mental
state testing. He diagnosed undifferentiated somatoform pain disorder. Dr. Brylowski
concluded that appellant’s carpal tunnel syndrome did not cause a major depressive disorder with
psychotic features. He advised that neither appellant’s pain complaints or the side effects of
medication could lead to appellant’s major depressive disorder. Dr. Brylowski reported that
appellant’s test results were consistent with a significant personality disorder psychotic
symptomatology and significant exaggeration of psychopathology.
The Board finds that Dr. Brylowski’s report is entitled to the special weight of the
medical evidence. Dr. Brylowski was properly selected by the Office as the impartial medical
examiner and provided a comprehensive report with detailed test results. He opined that
appellant’s accepted condition of carpal tunnel syndrome did not cause or contribute to his
current emotional condition which was the result of a significant personality disorder and
psychotic symptomatology. As Dr. Brylowski provided an accurate history of injury, detailed
findings on examination and offered a clear opinion negating a causal relationship between
appellant’s physical condition and his emotional condition, his report establishes that appellant’s
10

Nathan L. Harrell, 41 ECAB 401-07 (1990).

11

N.M., supra note 4.

12

Charles D. Gregory, 57 ECAB 322 (2006).

4

carpal tunnel syndrome or resulting medical treatment did not result in the alleged emotional
condition.
CONCLUSION
The Board finds that appellant did not establish that he developed an emotional condition
as a result of his accepted right carpal tunnel syndrome.
ORDER
IT IS HEREBY ORDERED THAT June 3, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 21, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

